IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                         :   No. 2168 Disciplinary Docket No. 3
                                         :
ERIK SOBKIEWICZ                          :   Board File No. C4-12-493
                                         :
                                         :   (United States District Court for the
                                         :   Western District of Pennsylvania,
                                         :   Criminal Case No. 2:14-CR-256)
                                         :
                                         :   Attorney Registration No. 56836
                                         :   (Allegheny County)
                                         :
                                         :


                                     ORDER


PER CURIAM:



              AND NOW, this 5th day of June, 2015, a Rule having been entered by this

Court on May 15, 2015, pursuant to Pa.R.D.E. 214(d)(1), directing Erik Sobkiewicz to

show cause why he should not be placed on temporary suspension and, no response

having been filed, it is

              ORDERED that the Rule is made absolute; Erik Sobkiewicz is placed on

temporary suspension pursuant to Pa.R.D.E. 214(d)(2); and he shall comply with all the

provisions of Pa.R.D.E. 217.